954 So.2d 639 (2007)
Gonzalo ESTRADA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-329.
District Court of Appeal of Florida, Fourth District.
March 7, 2007.
Order Denying Rehearing and Clarifying Conflict May 16, 2007.
Gonzalo Estrada, Florida City, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. See Spera v. State, 923 So.2d 543 (Fla. 4th DCA 2006).
STONE, POLEN and MAY, JJ., concur.

ON MOTION FOR REHEARING AND MOTION TO CERTIFY CONFLICT
PER CURIAM.
We deny appellant's motion for rehearing but grant his motion to certify conflict. As our affirmance was based in part on Spera v. State, 923 So.2d 543 (Fla. 4th DCA 2006), as we did in Spera, we certify conflict with Keevis v. State, 908 So.2d 552 (Fla. 2d DCA 2005).
STONE, POLEN and MAY, JJ., concur.